Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17224840 filed on 04/07/2021 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of  application 15994056, filed 05/31/2018 and on provisional application 62/516255, filed 06/07/2017, and claims foreign priority to CN 201820749076.8, filed 05/18/2018 (China).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-11 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-17 and 19-20 of copending Application No. 1723666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as presented in the claim correspondence table below:
Instant application 17224840
Co-pending application 17223666
Notes

1
1, 2, 9

2
2

4
10

5
11

6
12

7
13

8
14

9
15

10
16

11
17




19
19

20
20



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 recites the limitation " the optical member holder" in last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Specifically it is unclear as to what limitation this limitation for “the optical member holder” refers to, e.g. holder recited in base claim 1, or to some other element that is for optical member? It is suggested to amend the claim in order to remove the indefiniteness issue. 
Claim 18 depends on claim 17 and therefore inherits the same deficiency.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (hereafter Seo) US 20160202494 A1.
In regard to independent claim 1, Seo teaches (see Figs. 3-13) an optical element driving mechanism, driving an optical element having an optical axis (i.e. as  camera actuator having autofocusing and image stabilization functions driving and positioning lens with optical axis, see Abstract, paragraphs [01, 11-21, 38-49, 65-73], e.g. Figs. 3-6, 9-12), comprising: 
a fixed portion (e.g. fixing part 10 with body 11, 12, circuit board 15 and cover 16, paragraphs [39-44], Figs. 3-6); 
a frame (30), rotated around a first axis and a second axis relative to the fixed portion, wherein the first axis and the second axis are perpendicular to the optical axis (as carrier frame 30 with parts 31, 32, is elastically supported with elastic body 80 and springs and can rotate about axis e.g. x, y perpendicular to optical axis, paragraphs [39-58], see Figs. 4-7); 
a holder (60), disposed in the frame and moved with the frame (carrier 60 holding the lens part 70 with lens in central opening of 30, paragraphs [39-45, 60-64], Figs. 3-6), wherein the holder moved along a direction that is parallel to the optical axis relative to the frame (i.e. second magnetic driving force for auto-focusing moves 60 along optical axis direction, Figs. 5-7, paragraphs [51-58, 65-72]); 
a driving assembly (i.e. as camera actuator for auto-focusing and image stabilization moving 30, 60 with lens part 70 with lens relative to 10,  paragraphs [01, 11-21, 38-49, 65-73]), comprising a driving coil (coil 90, paragraphs [39, 55-56, 61-63]) and a magnetic assembly (magnets 50 and corresponding electromagnets i.e. coils 20, disposed along X and Y axis directions, paragraphs [39, 50-57], Figs. 4-6), wherein the driving coil is disposed around the holder (as 90 in around 60, paragraphs [39, 55-56, 61-63]), and at least a part of the magnetic assembly is disposed on the frame (i.e. as magnets 50 are on 30 paragraphs [39, 50-57], Figs. 4-6), and at least another part of the magnetic assembly is disposed on the fixed portion (first coils on four sides of fixed portion on body 10 on inner sides of board 15, paragraphs {39, 45-47, 52-57], Figs. 4-6); and 
an elastic element (elastic body 80, springs 40 on part of 30, paragraphs [39-40, 48-51, 61-62]), comprising an outer ring portion (i.e. as outer ring part of 31 connecting spring 40 with connecting portions, paragraphs [39, 48-51]), a middle ring portion, an inner ring portion and a plurality of connecting portions (i.e. as outer rings and inner rings of 80, paragraphs [39, 61-63] with connecting portions), the outer ring portion is fixedly connected to the fixed portion (outer ring of 30,31 fixedly connected to body 10,thorugh 40,  paragraphs [39, 48-51], Figs. 4-5), the middle ring portion is fixedly connected to the frame (outer ring of 80 is fixedly connected to 30, paragraphs [39, 61-63], Figs. 4-5), and the inner ring portion is fixedly connected to the holder (inner ring of 80 is fixedly connected to 60, paragraphs [39, 61-63], Figs. 4-5), wherein the outer ring portion, the middle ring portion and an inner ring portion are connected by the plurality of connecting portions (i.e. as 80 has plurality of connecting portions between inner and outer rings, as depicted in Figs. 4-5, paragraphs [39, 61-63]).  
Regarding claim 2, Seo teaches (see Figs. 3-13) that the magnetic assembly (20, 50, paragraphs [39, 50-57], Figs. 4-6) comprises: 
a plurality of first magnetic elements (coils 20), disposed on the fixed portion (on body 10, 15) and arranged along a direction parallel to the first axis and along a direction parallel to the second axis (first coils on four sides of body 10 on inner sides of 15 along X and Y axis directions, paragraphs {39, 45-47, 52-57], Figs. 4-6); and 
a plurality of second magnetic elements (magnets 50, paragraphs [39, 50-57]), disposed on the frame to correspond to the first magnetic elements, and the second magnetic elements being arranged along a direction parallel to the first axis and along a direction parallel to the second axis (magnets 50 correspond to coils 20, disposed along X and Y axis directions, paragraphs [39, 50-57], Figs. 4-6).  
Regarding claim 3, Seo teaches (see Figs. 3-13) that the inner ring portion and the middle ring portion rotate relative to the outer ring portion around the first axis or the second axis (as carrier frame 30 with parts 31, 32, and second carrier 60 as are elastically supported with outer rings and inner rings of elastic body 80, and springs, can rotate about axis perpendicular to optical axis, paragraphs [39-58], see Figs. 4-7).  
Regarding claim 4, Seo teaches (see Figs. 3-13) that the connecting portions comprises a plurality of first connecting portions and a plurality of second connecting portions (i.e. as 80 has plurality of connecting portions between inner and outer rings of 80 and connecting portions of 80 to 31, and 31 to 40, as depicted in Figs. 4-5, paragraphs [39, 61-63]), wherein the inner ring portion is connected to the middle ring portion by the plurality of first connecting portions, and the middle ring portion is connected to the outer ring portion by the plurality of second connecting portions (i.e. as 80 has with first connecting portions between inner and outer rings of 80, and second connecting on 31, 30 connecting 80 and 40 to 31,30, as depicted in Figs. 4-5, paragraphs [39, 61-63]).  
 Regarding claim 5, Seo teaches (see Figs. 3-13) that the middle ring portion and the inner ring portion have a greater elastic coefficient than the connecting portions (since inner and outer rings of 80 are rings of elastic body 80, while ring of 31 is carrier frame 30 part, paragraphs [39-43, 48-51, 61-62]).  
Regarding claim 6, Seo teaches (see Figs. 3-13) that when  viewed along a direction that is parallel to the optical axis, the outer ring portion, the middle ring portion, the inner ring portion and the connecting portions do not overlap with each other (i.e. as inner and outer rings of 80 and ring part of 31 are in X-Y plane, do not overlap in optical axis direction, as depicted in Figs. 4-6, paragraphs [39-43, 48-51, 61-62]).  
Regarding claim 7, Seo teaches (see Figs. 3-13) that when viewed along a direction that is perpendicular to the optical axis, the outer ring portion, the middle ring portion, the inner ring portion and the connecting portions at least partially overlap with each other ( i.e. as inner and outer rings of 80 and ring part of 31 with all their connecting portions are in X-Y plane and partially overlap,  as depicted in Figs. 4-6, paragraphs [39-43, 48-51, 61-62]).  
Regarding claim 8, Seo teaches (see Figs. 3-13) that the first magnetic elements (20) corresponds to the second magnetic elements (50, Figs. 5-7, paragraphs [51-58, 65-72]), configured to generate an electromagnetic driving force to drive the frame to rotate around the first axis and the second axis relative to the fixed portion (i.e. first magnetic driving force and torque for image stabilization and cause frame 30 to rotate or tilt in x, y directions at least to an extent, see Figs. 5-7, paragraphs [51-58, 65-72]).  
Regarding claim 9, Seo teaches (see Figs. 3-13) that the driving coil corresponds to the second magnetic elements (as second coil 90 corresponds to magnets 50, paragraphs [54-64]), configured to generate an electromagnetic driving force to drive the holder to move along the optical axis (i.e. (i.e. second magnetic driving force for auto-focusing, Figs. 5-7, paragraphs [51-58, 65-72]).  
Regarding claim 10, Seo teaches (see Figs. 3-13) that when viewed along a direction that is perpendicular to the optical axis, the driving coil partially overlaps the first magnetic elements and the second magnetic elements (as viewed from side direction(s) in X-Y plane, 20, 50 and 90 partially overlap, as depicted in e.g. Figs. 4-7, paragraphs [51-58, 65-72]).  
Regarding claim 11, Seo teaches (see Figs. 3-13) that when viewed along a direction that is parallel to the optical axis, the driving coil does not overlap the first magnetic elements and the second magnetic elements (as viewed along optical axis direction 20, 50 and 90 don’t overlap, as depicted in e.g. Figs. 4-7, paragraphs [51-58, 65-72]).  
Regarding claim 19, Seo teaches (see Figs. 3-13) further comprises a control unit which comprises initial information related to a movable module (i.e. as camera actuator with portable terminal having auto-focusing and image stabilization functions for quick and precise control the lens in 70 position in movable module 30 and 60, with initial position information of the lens  e.g. before current is applied, as in Figs. 5-7, paragraphs [10-14, 22, 52, 55, 62-72]), wherein the initial information comprises position information and angle information about the movable module when the movable module is not activated (i.e. as due to sensors and sensing magnets 101, 102, 50, ,given operation and control the lens portion 70 in 30,60 module position, with initial position information of the lens  e.g. before current is applied, as in Figs. 5-7, paragraphs [10-14, 22, 52, 55, 62-72]).   
Regarding claim 20, Seo teaches (see Figs. 3-13) that the control unit further comprises dynamic information related to the movable module (30, 60 with lens portion 70), wherein the dynamic information comprises position variation information and angle variation information about the movable portion when the movable module operates within a predetermined range (i.e. as due to auto-focusing and image stabilization functions of the camera actuator of mobile terminal operating with sensors and sensing magnets 101, 102, 50,  for controlling the lens portion 70 in 30,60 position for correcting camera/image shake, with movement/shake of the lens, as applying current for image stabilization (and/or AF), see Figs. 4-7, paragraphs [10-14, 22, 52, 55, 62-72]).   


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (hereafter Seo) US 20160202494 A1 in view of Togashi et al. (hereafter Togashi)  US 20110122495 A1. 
Regarding claim 12, Seo teaches (see Figs. 3-13) further comprising a sensing unit (e.g. hall sensors, paragraphs [01, 11-14, 22, 65-72]), comprising: 
first sensor, arranged along a direction parallel to the first axis (e.g. hall sensor 101 on inside of 10, on 15 along first e.g. X direction perpendicular to optical axis, paragraphs [65-72]), configured to sense a rotation of the frame relative to the fixed portion in the first axis (i.e. since 101 is facing one of magnets 20 on 30, and can sense its’ displacement and rotation to an extent, paragraphs [67-69, 13-14], see Figs. 4-7); and 
second sensor, arranged along a direction parallel to the second axis (e.g. hall sensor 102 on inside of 10, on 15 along first e.g. Y direction perpendicular to optical axis, paragraphs [65-72]), configured to sense a rotation of the frame relative to the fixed portion in the second axis (i.e. since 102 is facing one of magnets 20, and can sense its’ displacement and rotation to an extent, paragraphs [67-69, 13-14], see Figs. 4-7).  But Seo is silent that the sensing unit (hall sensors) include two first sensors, arranged along a direction parallel to the first axis, configured to sense a rotation of the frame relative to the fixed portion in the first axis, and two second sensors, arranged along a direction parallel to the second axis, configured to sense a rotation of the frame relative to the fixed portion in the second axis.
However, Togashi teaches in the same field of invention of  imaging lens and apparatus (see Figs. 1-10, Title, Abstract, paragraphs [18-20, 35-39, 49-64, 70, 80,116], including ) and further teaches that the sensing unit (hall sensors 7, i.e. 7a-d, paragraphs [51-64, 70]) include two first sensors, arranged along the direction parallel to the first axis, configured to sense a rotation of the frame relative to the fixed portion in the first axis (i.e. as e.g. Hall sensors 7a, 7c along one axis as depicted in Figs. 2-4 as each hall sensors detects position altitude of corresponding facing magnet 5, and detect tilt of lens optical axis in holder 3 around perpendicular axis to one axis, as depicted in Figs. 6A-B, 2-5, paragraphs [51-54, 62-66, 69-76]), and 
two second sensors, arranged along a direction parallel to the second axis, configured to sense a rotation of the frame relative to the fixed portion in the second axis (i.e. as e.g. Hall sensors 7b, 7d along another axis as depicted in Figs. 2-4, as each hall sensors detects position altitude of corresponding facing magnet 5, and detect tilt of lens optical axis in holder 3 around the other perpendicular axis, as depicted in Figs. 6A-B, 2-5, paragraphs [36, 51-54, 62-66, 69-76]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and add two more position (Hall) sensors to existing hall sensors (101, 102) of Seo, according to teachings of Togashi, such that there are two position hall sensors along two perpendicular axes (in X and Y directions), and each facing corresponding magnet that moves with respect to the hall sensor, in order to detect tilt of the lens optical axis around two perpendicular axes, with respect to the optical axis of the imaging unit (see Togashi  paragraphs [18-20, 64, 80]). 
Regarding claim 13, the Seo-Togashi combination teaches the invention as set for the above, and Seo teaches (see Figs. 3-13) that the first sensors and the second sensors are disposed on the fixed portion (e.g. as hall sensors 101 and 102 with additional sensors due to combination are on inside of 10, on 15, opposite corresponding magnets 50 and along first e.g. X  and second Y directions perpendicular to optical axis, paragraphs [65-72]).  
Regarding claim 14, the Seo-Togashi combination teaches the invention as set for the above, and Seo teaches (see Figs. 3-13) that the first sensors and the second sensors are configured to obtain displacement of the second magnetic elements (e.g. as hall sensors 101 and 102 each with additional sensor due to combination, are opposite of each corresponding magnet 50 on 30, and along first e.g. X  and second Y directions perpendicular to optical axis, paragraphs [65-72]).  
Regarding claim 15, the Seo-Togashi combination teaches the invention as set for the above, and Seo teaches (see Figs. 3-13) the first sensors and the second sensors elements (e.g. as hall sensors 101 and 102 each with additional sensor due to combination, corresponding magnet 50 on 30, and along first e.g. X  and second Y directions perpendicular to optical axis, paragraphs [65-72]) are configured to further obtain displacement of the holder along the optical axis (i.e. as pairs 101 and 102 hall sensors (7 in Togashi) due to combination, are can detect position, altitude of magnets 50 on 30 with 60, for autofocusing see Figs. 4-7, paragraphs [55-60, 64-72], and Togashi paragraphs [36, 62-65, 70-72]).
Regarding claim 16, the Seo-Togashi combination teaches the invention as set for the above, and Seo teaches (see Figs. 3-13) that each of the first magnetic elements surrounds one of the first sensors or the second sensors (as per combination where 20 surround each of 101 and 102 pairs, Figs. 5-7, paragraphs [65-70], note also that hall sensors 7a-d are surrounded by coils 6a-d, Figs. 2, 4).  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (hereafter Seo) US 20160202494 A1 in view of Togashi et al. (hereafter Togashi)  US 20110122495 A1 and further in view of Hu et al. (hereafter Hu, of record) US 20150331251 A1.
 Regarding claim 17, the Seo-Togashi combination teaches the invention as set for the above, and Seo teaches (see Figs. 3-13) the sensing unit (hall sensors) but is silent that is further comprises a third sensor, configured to sense displacement of the optical member holder along the optical axis.  
 However, Hu teaches in the same field of invention of a tri-axis closed-loop anti-shake structure (see e.g. Figs. 4-6, Title, Abstract, paragraphs [02, 08-16, 43-49]) and further teaches that the third sensor configured to sense displacement of the optical member holder along the optical axis (e.g. position sensor 42 and sensing magnet 41 (on e.g. circuit board 43) and is disposed in the corner of the frame 44, holder 21, see Figs. 4-6, paragraphs [47-49],4 as  42, 41 (on/or without e.g. circuit board 43) in predetermined point in corner of the lens holder 44, and 21, see Figs. 4-6, paragraphs [47-49], and is configured to provide measurements for change in the Z-axis position of the lens by sensing change in the magnetic field, to generate a Z-axis position sensing signal and provide electrical connections though molded interconnect, rendering simpler assembly process, paragraphs [47-48, 50]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and the third sensor e.g. for autofocus function, according to the teaching of Hu specifying that the sensor is disposed in predetermined point in corner of the lens frame, in order to provide measurements for change in the Z-axis position of the lens by sensing change in the magnetic field, to generate a Z-axis position sensing signal, and enable electrical coupling by electrical connections though molded interconnect, thus rendering simpler assembly process (see Hu  paragraphs [47-48, 50]). 
Regarding claim 18, the Seo-Togashi combination teaches the invention as set for the above, and Seo teaches (see Figs. 3-13) that the sensing unit (hall sensors) further comprises an induction magnet, disposed on a corner of the holder (i.e. as per combination with Hu since sensor 42 has sensing magnet 41  disposed in predetermined point in corner of the lens holder 44, and 21, see Figs. 4-6, paragraphs [47-49]), wherein the third sensor is configured to obtain a third displacement of the induction magnet along a direction that is parallel to the optical axis (i.e. as 42 with 41 provides measurements for change in the Z-axis position of lens by sensing change in the magnetic field, to generate a Z-axis position sensing signal, paragraphs [47-48, 50]). Hence Seo-Togashi-Hu  combination discloses the claimed invention except that positions of sensor and sensing magnet 42 and 41 are reversed with respect to holder 21 and frame 44. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the positions of sensor and sensing magnet with the sensor 42 on the frame 44 and sensing magnet on holder 21 while still in order to providing measurements for change in the Z-axis position of the lens by sensing change in the magnetic field to generate a Z-axis position sensing signal, and enable electrical coupling by electrical connections though molded interconnect, (see Hu  paragraphs [47-48, 50]), and since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.


	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim et al US 20160004091 A1 also discloses features of instant invention (see Figs. 1-8 and their descriptions) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872